Citation Nr: 1616472	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  08-17 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for bilateral pes planus.

2.  Entitlement to an extension of a temporary total evaluation (TTE) for convalescent purposes following surgery in July 2008 for a service-connected status-post bunionectomy with healed scar.

3.  Entitlement to a TTE for convalescent purposes following surgery in October 2009 for a service-connected status-post bunionectomy with healed scar.

4.  Entitlement to a disability rating in excess of 10 percent for status-post bunionectomy with healed scar.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to June 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision and a May 2012 statement of the case by the Department of Veterans Affairs (VA) Regional Office (RO).

These matters were before the Board in October 2012, when they were remanded for additional development.  

For the sake of clarity, the Board finds that a brief procedural history would be beneficial.  In a March 2010 decision, the Board determined that the Veteran's pes planus warranted a 30 percent disability rating.  In an April 2010 decision, the RO effected this determination by a rating decision.  In February 2011, the Veteran expressed disagreement with the 30 percent evaluation, and the RO issued a statement of the case (SOC) in May 2012.  The October 2012 Board remand found that because the April 2010 rating decision was simply assigning the disability rating granted by the March 2010 Board decision, the Veteran could not file a notice of disagreement (NOD) with that rating decision.  Accordingly, the Board interpreted the February 2011 statement as a claim for an increased rating, and the RO's May 2012 SOC as the rating decision.  In May 2012, the Veteran expressed disagreement with the May 2012 findings on a VA Form 9, which the Board interpreted as a NOD.  Accordingly, in October 2012 the Board remanded the Veteran's increased rating claim for bilateral pes planus for the RO to issue a SOC.  The October 2012 remand also remanded the Veteran's TTE claims and increased rating claim for status-post bunionectomy with healed scar for additional development.  These matters have now been returned to the Board. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Board acknowledges that the Veteran's July 2009 notice of disagreement with the May 2009 rating decision did not express disagreement with the rating decision's denial of her TDIU claim.  Nevertheless, pursuant to Rice, the Board finds that the Veteran's February 2015 VA Form 9 and March 2015 correspondence reasonably raises a claim for TDIU.  Accordingly, that issue has been added to the cover page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

Initially, the Board finds that the evidence obtained during the last remand indicates that there are outstanding VA treatment records.  Specifically, a February 2015 letter from the Veteran's VA podiatrist indicated that the Veteran had received treatment as recently as January 26, 2015.  Additionally, VA treatment records from March 27, 2012, December 28, 2012, February 27, 2013, respectively indicated that a March 2012 letter from Physicians Physical, a December 28, 2012 fee basis consultation report, and a January 30, 2012 fee basis consultation report had been scanned into VistA.  However, the referenced records do not appear to have been associated with the virtual claims file.  Accordingly, on remand all outstanding VA treatment records must be associated with the record.

With regard to the Veteran's increased rating claim and TTE claims related to her status-post bunionectomy, the October 2012 remand directed that if the benefits sought on appeal remained denied, the Veteran and her representative should be furnished a supplemental SOC (SSOC).  Subsequent to the remand, an SSOC addressing these matters has not been issued.  Accordingly, there has not been substantial compliance with the Board's prior remand directive and the claims must be remanded so that the RO can issue a SSOC.  See Stegall v. West, 11 Vet. App. 268 (1998); see also 38 C.F.R. § 19.31(c) (2015).

Finally, regarding the TDIU claim, the Board notes that in a February 2015 VA Form 9 and March 2015 correspondence the Veteran asserted that she was unable to work due to her service-connected foot conditions.  Therefore, in light of the Court's holding in Rice, the Board finds that the issue of unemployability has been raised and must be developed.  Specifically, notice regarding the Veteran's TDIU claim and an application form should be provided to the Veteran.  While the Veteran was provided a VA examination in April 2014 assessing her service-connected foot disabilities, her most recent examinations assessing her service-connected bilateral knee and ankle disabilities were in February 2011 and April 2012.  Accordingly, the Board finds that a contemporaneous vocational assessment should be obtained prior to adjudication of the Veteran's TDIU claim. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records dating since July 2014, as well as the documents from VistA Imaging referenced in the December 28, 2012, March 27, 2012, and February 27, 2013 VA treatment records from the Richmond VA Medical Center.  These records must be made a part of the Veteran's file so that they can be reviewed by the Board.  If requested records are not available, the claims file should be annotated to reflect that fact and the Veteran notified of such.

2.  Send the Veteran appropriate notice that advises her about the information and evidence needed to substantiate a claim for a TDIU.  

3.  Request that the Veteran complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

4.  Thereafter, the Veteran should be scheduled for a VA evaluation by an appropriate clinician to ascertain and evaluate the functional impact of the Veteran's service-connected disabilities on her ability to secure or follow a substantially gainful occupation.  The claims file and a copy of this remand must be made available to the examiner.  All necessary tests must be conducted and all clinical findings must be reported in detail.  

The clinician is requested to detail the functional impact of the Veteran's service-connected disabilities (bilateral pes planus, left ankle peroneus brevis tendonitis, right and left knee patellofemoral syndrome, left knee patellofemoral syndrome with limitation of extension, status post, bunionectomy with healed scar, right first toe, and left great toe hallux valgus deformity with bunion) on her day-to-day functioning and her ability to gain and maintain a substantially gainful occupation.  When addressing the Veteran's functional limitations, the specialist should not consider the effects of age or any nonservice-connected disabilities.  

5.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




